Citation Nr: 0837187	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-36 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for multiple sclerosis 
with brain and spinal cord lesions.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for chronic furuncles 
and blisters on the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
multiple sclerosis with brain and spinal cord lesions; for a 
left knee disorder; for bilateral hearing loss; and for 
chronic furuncles and blisters on the hands.

The issue of service connection for chronic furuncles and 
blisters on the hands is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required.

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that multiple sclerosis was present in service; that current 
multiple sclerosis is related to service; or that multiple 
sclerosis manifested itself to a compensable degree within 
seven years following the veteran's separation from active 
duty service

2.  The preponderance of the evidence of record is against a 
finding of a current left knee disability which is related to 
active service.

3. The veteran does not have hearing loss that meets the VA 
standards for hearing loss disability.

CONCLUSIONS OF LAW

1.  Multiple sclerosis with brain and spinal cord lesions was 
not incurred in or aggravated by active service, and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in November 2003 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Finally, the Board notes the RO sent the veteran a 
letter in March 2006 informing him of how disability ratings 
and effective dates are assigned.  See Dingess, supra.  
Moreover, the veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board notes that the veteran was not scheduled for a VA 
examination to determine whether he his multiple sclerosis is 
related to service, or to determine whether he has a current 
left knee disability or current bilateral hearing loss 
disability that may be related to service.  Pursuant to 38 
C.F.R. § 3.159(c)(4), VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  

With regard to the claims for service connection for a left 
knee disorder and hearing loss, the Board notes that there is 
no competent medical evidence of a current disability (other 
than the veteran's lay assertions).  Thus, a VA examination 
on those issues is not necessary or warranted.  With regard 
to the claim for service connection for multiple sclerosis, 
while there is a current disability, there is no competent 
evidence of record (other than the veteran's lay assertions) 
showing that his multiple sclerosis may be related to service 
or to a hepatitis B vaccination in service.  Although he has 
contended that his multiple sclerosis was caused by a 
vaccination in service, his lay statements alone are not 
competent evidence to support a finding on a medical question 
(such as diagnosis or etiology) requiring special experience 
or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, although the veteran submitted several 
medical excerpts in support of his claim that a hepatitis B 
vaccination in service caused his multiple sclerosis, for 
reasons more fully described below the Board finds that those 
documents do not specifically pertain to the veteran's 
situation and are inconclusive.  Thus, the Board concludes 
that a VA examination is not necessary on the issue of 
entitlement to service connection for multiple sclerosis.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims. It appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  
However, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).


A.  Multiple Sclerosis with Brain and Spinal Cord Lesions

Service connection for multiple sclerosis will be rebuttably 
presumed if it manifested to a compensable degree within 
seven years following active service.  8 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his multiple sclerosis resulted 
from receiving a hepatitis B vaccination in service.  

Service treatment records (STRs) are negative for any report 
of or finding of multiple sclerosis.  An Immunization Record 
for the veteran revealed no indication that the veteran 
received a hepatitis B vaccination.  A health record note in 
January 1980 showed that the veteran was exposed to a case of 
active infectious hepatitis, and was given "2 cc's of GG for 
prophylaxis".  

A July 2002 neurological consultation showed that the veteran 
reported he was in his more or less usual health until one 
month prior, when he developed slowly progressive muscle 
weakness and extreme pain in the chest wall on the left.  His 
symptoms subsided, but he continued to complain of 
generalized fatigue, being tired, and unable to walk without 
being concerned his knees would buckle.  An August 2002 MRI 
of the brain showed findings strongly suggestive of 
demyelinating disease such as MS.  A September 2002 record 
showed that the veteran's diagnosis of relapsing and 
remitting multiple sclerosis with lesions in the cervical 
cord and brain was confirmed.

In this case, multiple sclerosis may not be presumed to be 
service connected because such disability was not manifested 
to a compensable degree within seven years after the 
veteran's discharge from active military service.  The first 
post-service indication of multiple sclerosis was in 2002, 
over 22 years after the veteran's separation from service. 

It is clear that the veteran has a current diagnosis of 
multiple sclerosis.  What is missing, however, is competent 
medical evidence linking the veteran's multiple sclerosis to 
service, or to (as he alleges) a hepatitis B vaccination in 
service.  As explained above, the Board has concluded that 
obtaining a VA examination is not necessary to decide this 
claim.  

In support of his claim, the veteran has submitted several 
medical excerpts, including a document that details the many 
potential complications of multiple sclerosis; a document 
titled "Hepatitis B vaccine may be associated with increased 
risk of multiple sclerosis"; a document titled "Recombinant 
hepatitis B vaccine and the risk of multiple sclerosis"; and 
a document titled "Recommendation of the Immunization 
Practices Advisory Committee (ACIP) Postexposure Prophylaxis 
of Hepatitis B".  The Board notes that the first three 
documents submitted by the veteran contain general 
information concerning the hepatitis B vaccination and 
multiple sclerosis.  These documents do not contain any firm 
consensus of medical opinion as to a relationship between the 
two, but instead merely discuss the potential link between 
the hepatitis B vaccine and the risk of multiple sclerosis.  
Further, the literature does not specifically apply to the 
veteran's individual case.  In this case, STRs show the 
veteran received a prophylaxis (gamma globulin) after being 
exposed to hepatitis B.  There is no indication he received a 
hepatitis B vaccination at any time during service.  In that 
regard, the Board notes that the fourth document submitted by 
the veteran draws a distinction between prophylactic 
treatment after hepatitis B exposure versus receiving a 
hepatitis B vaccination.  Medical treatise evidence can 
provide important support when combined with the pertinent 
opinion of a medical professional.  

Treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of the 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  Wallin v. West, 11 Vet. App. 509 (1998); Timberlake 
v. Gober, 14 Vet. App. 122, 130 (2000).  v. West, 12 Vet. 
App. 222, 229 (1999). Here, the documents proffered by the 
veteran as supportive of the claim are not accompanied by a 
medical opinion, do not pertain to the veteran's situation 
(since there is no indication he received a hepatitis B 
vaccination in service), and are too general and inconclusive 
to make a causal link more than speculative in nature, or to 
outweigh the lack of specific medical evidence in this case 
directly pertinent to the veteran.

While the veteran is competent to report symptoms and 
observations, the Board does not believe that determining the 
causation or etiology of multiple sclerosis is subject to lay 
diagnosis.  There is no basis for concluding that a lay 
person would be capable of discerning whether multiple 
sclerosis is related to service or to reported vaccination in 
service, in the absence of specialized training, which in 
this case the veteran has not established.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, supra; 
Buchanan, supra.

With consideration of the evidence of record, the length of 
time following service prior to a recorded diagnosis of 
multiple sclerosis, and the absence of any medical opinion 
suggesting a causal link between the veteran's multiple 
sclerosis and service, the Board finds that the preponderance 
of the evidence is against his claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for multiple sclerosis with brain and 
spinal cord lesions must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Left Knee Condition

The veteran contends he injured his left knee in service, 
while on board ship, when he slipped while going down a 
flight of stairs.  

His STRs show that on a Report of Medical History dated in 
December 1976, the veteran checked "yes" to the question of 
whether he ever had, or now had, a trick or locked knee, and 
it was noted that he had occasional locking of the left knee, 
not considered disabling.  In March 1977 he reported his knee 
was dislocating, and on physical examination range of motion 
appeared normal.  In October 1979 and again in November 1979 
he complained of left knee pain, but denied trauma or 
previous injury.  The assessment was chondromalacia versus 
possible ligament strain.  A November 1979 X-ray of the left 
knee was within normal limits, but there was a possible 
inter-articular loose body, otherwise, normal.  In April 
1980, he complained of a left knee problem, and his knee 
examination was normal.  On separation examination in June 
1980, he again indicated he had a trick or locked knee.  
Clinical examination of his lower extremities was normal.  

Post-service treatment records show no report of or finding 
of any left knee problems; although there are multiple 
private treatment records pertaining to the veteran's right 
knee problems.

With regard to the veteran's claim for service connection for 
a left knee disability, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The Board recognizes that the Court 
has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in 
this case, the overall evidence of record shows no diagnosis 
of a left knee disability at any time (as opposed to symptoms 
anecdotally noted in service), thus there may be no service 
connection for the claimed condition. 

While the veteran is competent to report his left knee 
symptoms, the determination of whether he has a left knee 
disability is not subject to lay diagnosis.  There is no 
basis for concluding that a lay person would be capable of 
discerning whether one has a left knee disability, in the 
absence of specialized training, which the veteran has not 
established.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau, supra; Buchanan, supra.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim for service connection for a left knee condition 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even if disabling hearing loss is not demonstrated at 
separation, a veteran may establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

The veteran contends that he was exposed to excessive noise 
in service while working in the engine room of the ship.  He 
claims he wore hearing protection sometimes, but that even 
when he wore protection, the noise was still loud.

The veteran's STRs show that, on enlistment examination in 
June 1976, he underwent audiometric testing, and he underwent 
additional audiometric testing in service, including in 
December 1976, October 1977, and May 1979, none of which 
revealed significant hearing loss.  On separation examination 
in June 1980, audiometric testing revealed right ear pure 
tone thresholds of 15, 5, 5, 5, and 0 decibels and left ear 
pure tone thresholds of 15, 5, 10, 15, and 10 decibels at 
500, 1000, 2000, 3000 and 4000 Hz, respectively.  In an 
Occupational History report, he reported he worked on the USS 
Enterprise from October 1976 to April 1980 as a machinist 
mate and was exposed to noise and wore ear plugs.

Post-service private records show that in April 2000 the 
veteran underwent treatment related to his reported hearing 
difficulties of approximately four years.  Audiometric 
testing showed high frequency sensory hearing impairment at 
8,000 Hertz, and it was noted that the remainder of the pure 
tone responses were within normal limits.  In April 2005, he 
again underwent audiometric testing again, which showed 
findings similar to the April 2000 audiometric test.  The 
Board notes that neither of these audiometric examinations 
show that the veteran has hearing loss disability pursuant to 
VA standards.  38 C.F.R. § 3.385. 

The Board initially acknowledges that the lack of any 
evidence showing the veteran exhibited bilateral hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not strictly require in-service complaints of, 
or treatment for, hearing loss in order to establish service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Therefore, the critical question is whether the veteran has 
current hearing loss disability that is causally related to 
service. 

With regard to hearing loss, the Board notes that the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Degmetich, supra; Brammer, supra.  
However, in this case, the competent medical evidence of 
record, including private audiological testing, has shown no 
current hearing loss disability in either ear pursuant to 38 
C.F.R. § 3.385; thus there may be no service connection for 
the claimed condition.  Until hearing loss disability is 
shown, pursuant to that regulation, the fact of whether the 
veteran may have been exposed to excessive noise in service 
is not relevant. 

Thus, as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for multiple sclerosis with brain and 
spinal cord lesions is denied.

Service connection for a left knee condition is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The veteran essentially contends that he has a skin disorder 
of his hands that had its onset in service.  He claims his 
blisters first appeared in 1977, and that the bumps would be 
itchy, and would turn into blisters, which eventually popped.  
He claimed they would dry up and then later start up all over 
again.  He claimed he still had blisters that came and went.  
His specialist reportedly told him that the only way they 
could determine what the blisters were was to do a culture, 
but he had not been able to go in when he had an outbreak 
because he was too busy.  

STRs show that in March 1977 the veteran was seen for an 
infected left index finger, and one month later he reported 
that the sores on his hands and arms, since March, had not 
healed.  He reported pain and that they started like blisters 
that broke and began to spread.  An April 1977 dermatology 
consultation showed the veteran reported a month long history 
of chronic furuncles, and reported he worked with irritating 
grease and oils.  It was noted that he had acne seborrhea 
complex and furuncles on his arms and hands.  

Post-service treatment records, in 1993 and 2005, showed that 
the veteran on a few occasions reported outbreaks of blisters 
on his fingers, hands, and arms.  In November 1993, he 
reported breaking out of the right middle finger for one 
month, and examination showed eczematous dermatitis.  In 
February 2005 he was seen for a history of recurrent blisters 
of the fingers for multiple years.  Examination of the skin 
showed erythema of the cheeks and one small blister on the 
left 5th finger, and the assessment included dermatitis.  

Treatment records from Las Vegas Skin & Cancer, LTD, showed 
that in February 2005 the veteran complained of blisters on 
that hands for years that would come and go, and the 
diagnosis was blisters.  In March 2005 he complained of a 
blister on the right arm/elbow for one day.  In April 2005, 
he reported a blister of the third left finger for over 20 
years.  The diagnosis was eczema of the hand.  In May 2005 he 
received follow up treatment for hand eczema.  

The Board notes that there is no competent medical evidence 
on file which addresses whether the veteran may have a 
current skin condition related to service.  Although the 
separation examination found his skin to be normal, this does 
not change the fact that the STRs reflect he was treated for 
blisters and furuncles in service, and that on a few 
occasions post-service, he has been treated for recurring 
blisters.  Moreover, the veteran is competent to report that 
he has had recurring blisters or blister-like lesions on his 
hands since service.  When the medical evidence of record is 
insufficient in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also 38 C.F.R. § 
3.159(c)(4).  Thus, the Board concludes that a remand is 
necessary in order to obtain a medical opinion on this 
matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate medical examination to 
ascertain the nature and probable etiology 
of the veteran's current skin condition of 
the hands, if any.  The claims file must 
be made available to the examiner for 
review.  The examiner should be asked to 
opine as to whether it is at least as 
likely as not (i.e., to a probability of 
50 percent or more) that any current skin 
disorder of the hands is related to his 
military service, to include the findings 
contained in his service medical records.  
The examiner must explain the rationale 
for any opinion given.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.  

2.  Review the evidence of record and 
adjudicate the claim.  If any decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority, and afforded a 
reasonable period of time within which to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of 

Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


